                Case 1:18-cv-11657-ER Document 18-5 Filed 12/13/18 Page 1 of 2


                       Demographic Snapshot – Citywide, Borough, District, and School
                                    SY 2013-14 to 2017-18 -- All Grades
                                                  Notes
Enrollment counts are based on the October 31st Audited Register for each school year.
 * Please note that October 31st enrollment is not audited for charter schools or Pre-K Early Education Centers (NYCEECs).
Charter schools are required to submit enrollment as of BEDS Day, the first Wednesday in October, to the New York State
Department of Education.




Enrollment counts in the Demographic Snapshot will likely exceed operational enrollment counts due to the fact that long-
term absence (LTA) students are excluded from enrollment for funding purposes.




Data on students with disabilities, English language learners, students' povery status, and students' Economic Need Value are
as of the June 30th for each school year except in 2017-18. Data on SWDs, ELLs, poverty, and ENI in the 2017-18 school year
are as of February 21, 2018.
Pre-K enrollment totals include students in both full day and half day programs.


All schools listed are as of the 2017-18 school year. Schools closed before 2017-18 are not included in the school level tab but
are included in the data for citywide, borough, and district. Programs and Pre-K NYC Early Education Centers (NYCEECs) are
not included on the school tab.
Due to missing demographic information in rare cases at the time of the enrollment snapshot, demographic categories do
not always add up to citywide totals.
Multiple Race Categories Not Represented columns includes students who do not report their race, as well as students
reported as Native American or Multi-Racial.
Students with disabilities are defined as any child receiving an IEP as of the end of the school year (or February 21 for 2017-
18).
NYC DOE “Poverty” counts are based on the number of students with families who have qualified for free or reduced price
lunch, or are eligible for Human Resources Administration (HRA) benefits. In previous years, the poverty indicator also
included students enrolled in a Universal Meal School (USM), where all students automatically qualified, with the exception
of middle schools, D75 schools and Pre-K centers. In 2017-18, all students in NYC schools became eligible for free lunch. In
order to better reflect free and reduced price lunch status, the poverty indicator does not include student USM status, and
retroactively applies this rule to previous years. Please note that this is different from previous years of the demographic
snapshot, and so poverty data will not match earlier demographic snapshots.
                Case 1:18-cv-11657-ER Document 18-5 Filed 12/13/18 Page 2 of 2



                             2015-16 to 2017-18 Full-Day Pre-K for All and 3-K for All
                                                     Notes
The Economic Need Index (ENI) estimates the percentage of students facing economic hardship. The 2014-15 school year is
the first year we provide ENI estimates. The metric is calculated as follows:
  * The student’s Economic Need Value is 1.0 if:
      o The student is eligible for public assistance from the NYC Human Resources Administration (HRA);
      o The student lived in temporary housing in the past four years; or
      o The student has a home language other than English and entered the NYC DOE for the first time within the last four
years.
  * Otherwise, the student’s Economic Need Value is based on the percentage of families (with school-age children) in the
    student’s Census tract whose income is below the poverty level, as estimated by the American Community Survey 5-Year
    estimate. The student’s Economic Need Value equals this percentage divided by 100.
  * The school’s Economic Need Index is the average of its students’ Economic Need Values.
  * Due to differences in the timing of when student address and census data were pulled, ENI values may vary, slightly, from
the ENI values reported in the School Quality Reports.
Before the start of the 2017-18 school year, the New York State Education Department implemented a new data matching
process that refined the methods to identify families eligible for free lunch. This new matching system provides a more
efficient and accurate process for matching students across a range of forms that families already complete. This new
matching process yielded an increase in the number of students directly certified for free lunch (in other words, matched to
another government program) and increased the direct certification rate. As such, the increase in the percent of students in
poverty and the Economic Need Index for the 2017-18 school year reflects this new matching process, which allows the City
to better identify students eligible for free lunch.
Approximately 25% of charter schools in NYC do not utilize NYC DOE School Food to provide meal services. The NYC DOE
Office of School Food does not collect documentation on students’ eligibility for Free or Reduced Price Lunch from schools
that do not utilize NYC DOE School Food. As a result, the Poverty figures may be understated for approximately 25% of
NYSED begins administering assessments to be identified as an English Language Learner (ELL) in Kindergarten, but students
in Pre-K are still included in the denominator for the ELL calculations. Also, Pre-K NYCEECs also do not utilize NYC DOE School
Food to provide meal services, but are included in the denominator for poverty calculations.
Full Day Pre-K for All enrollment counts are for students enrolled in full-day Pre-K for All seats in the 2015-16 through 2017-
18 school years. 3-K for All enrollment counts are for students enrolled in 3-K for All seats in the 2017-18 school year; 3-K
students are not included in the Full Day Pre-K for All enrollment counts.
Site Type designations for Full Day Pre-K for All sites are as of October 31st of each school year. Site Types may change over
the course of a school year.
In pre-K, students are not designated as ELLs and they are screened for IEPs only at the parents' request; therefore, these
fields are not included as they are not comparable to K-12.
The K-12 poverty indicator is based on free and reduced-price lunch status, which is reported by DOE public schools
mandatorily. In pre-K, NYCEECs do not collect lunch forms and do not report on free or reduced-price lunch status. As such,




                                                                                                             version April 6, 2018
